       Case 4:21-cv-00190-AW-MJF Document 22 Filed 06/15/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

THE AMERICAN CIVIL LIBERTIES
UNION OF FLORIDA, INC., et al.,

        Plain tiffs,

v.                                                Case No. 4:21-CV-190-AW-MJF

LAUREL LEE, in her official capacity as
FLORIDA SECRETARY OF STATE, et al.,:

        Defendants.


                   DECLARATION OF HENRI ILENE SPIEGEL

        My name is Henri Ilene Spiegel. I am over the age of 18 and fully competent

to make this declaration. Under penalty of perjury, pursuant to 28 U.S.C. § 1746, I

declare:

     1. I am a retired lawyer and businesswoman and live in Miami Beach. I have

        lived in Florida for over four decades.

     2. I am a strong supporter of improving our democracy by making it easier for

        eligible citizens to exercise their right to vote. Furthermore, I believe

        nobody-including citizens returning to the community after completing

        prison terms, probation, and parole-should be denied the right to vote

        because of unpaid debts like court fees and fines.

     3. I support the Fair Elections Amendments' reforms and believe that adopting
      Case 4:21-cv-00190-AW-MJF Document 22 Filed 06/15/21 Page 2 of 2




      the Register and Vote Amendment, A Voting Method for Eligible Floridians,

      and the Voting Eligibility Restoration Amendment will improve Florida's

      democracy.

   4. I support the Fair Elections Campaign and I would have contributed to Fair

      Vote Florida, Our Votes Matter, and Florida Votes Matter (collectively,

      "Committee Plaintiffs") if SB 1890 had not been enacted.

   5. I am concerned that the Fair Elections Campaign will not be viable under the

         contribution cap because the Committee Plaintiffs will be unable to muster the

      needed resources to advance their initiatives.

   6. Accordingly, I am unwilling to contribute any amount (over or under SB

         1890's limit, before or after SB 1890 goes into effect) to the Committee

      Plaintiffs until the cap is struck down.

   7. If the cap is struck down, I plan to give the Committee Plaintiffs monetary

      contributions over SB 1890's limit to support their advocacy for the Fair

      Elections Amendments.



         I, Henri Ilene Spiegel, declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge and recollection.



Dated:      fr:; ~ / L/- ~ l
